PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
VOGELSANG et al.
Application No. 35/507,103
Filed: 2 Dec 2018
For: Beverage can adapter
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(b), filed December 28, 2020, to revive the above-identified application.

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(b).”  This is not a final agency action within the meaning of 5 U.S.C. § 704.

The application became abandoned for failure s to timely pay the issue fee on or before September 9, 2020, as required by the Notice of Allowance and Fee(s) Due, mailed June 9, 2020, which set a statutory period for reply of three (3) months.  Accordingly, the application became abandoned on September 10, 2020.  The Notice of Abandonment was mailed October 13, 2020.

A grantable petition under 37 CFR 1.137(b) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(b) was unintentional; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d).  Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  The instant petition lacks item(s): (1) & (4).


Item 1:

The required issue fee payment of $175 was not submitted herewith petition.

Item 4:

All design application petitions must be accompanied with a terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) as required by 37 CFR 1.137(d).  A copy of the terminal disclaimer form PTO/AIA /63 is enclosed for your convenience.

Further correspondence with respect to this matter should be addressed as follows:

By Mail:		Mail Stop PETITION
			Commissioner for Patents
			P. O. Box 1450
			Alexandria, VA  22313-1450

By hand:		U. S. Patent and Trademark Office
	Customer Service Window, Mail Stop Petitions 
Randolph Building
401 Dulany Street
Alexandria, VA  22314

The centralized facsimile number is (571) 273-8300.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-2991.




/TERRI S JOHNSON/Paralegal Specialist, OPET                                                                                                                                                                                                        

Enclosure: Terminal Disclaimer Form PTO/AIA /63